 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM R. LOPEZ,                                       1:17-cv-00343-DAD-GSA (PC)
                                                           Appeal case number 20-15262
12                       Plaintiff,
                                                           ORDER DENYING MOTION FOR
13           v.                                            APPOINTMENT OF COUNSEL, WITHOUT
                                                           PREJUDICE TO RENEWAL OF THE
14    DR. BROWN, et al.,                                   MOTION BEFORE THE NINTH CIRCUIT

15                       Defendants.                       (ECF No. 28.)

16

17

18          Plaintiff, Adam R. Lopez, is proceeding pro se and in forma pauperis with this civil rights

19   action pursuant to 42 U.S.C. § 1983. On January 14, 2020, this case was dismissed, with prejudice,

20   for failure to state a claim and judgment was entered. (ECF Nos. 24, 25.)

21          On February 5, 2020, Plaintiff filed a notice of appeal to the Ninth Circuit Court of Appeals.

22   (ECF No. 26.) The Ninth Circuit acknowledged the appeal as case No. 20-15262 by Notice issued
     on February 20, 2020 (ECF No. 29.) That appeal is still pending.
23
            Together with the notice of appeal, Plaintiff filed a separate motion for appointment of
24
     counsel on appeal, which he directed to the Ninth Circuit. (ECF No. 28.)
25
            In light of the fact that Plaintiff is now proceeding on appeal, and Plaintiff’s motion for
26
     appointment of counsel is directed to the Ninth Circuit, the court finds that Plaintiff’s motion for
27
     appointment of counsel is best directed to the Ninth Circuit Court of Appeals.
28

                                                       1
 1          Therefore, Plaintiff’s motion for appointment of counsel on appeal shall be denied, without

 2   prejudice, to renewal of the motion before the Ninth Circuit Court of Appeals.

 3          For the foregoing reasons, IT IS HEREBY ORDERED that:

 4          1.     Plaintiff’s motion for the appointment of counsel on appeal, filed on February 5,

 5                 2020, is DENIED, without prejudice to renewal of the motion before the Ninth

 6                 Circuit Court of Appeals; and

 7          2.     The Clerk is directed to serve a copy of this order on the Ninth Circuit.

 8
     IT IS SO ORDERED.
 9

10      Dated:     February 24, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
